Citation Nr: 0837404	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
open a claim for service connection for bilateral hearing 
loss, to include whether service connection can be granted.

2.  Whether new and material evidence has been received to 
open a claim for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from June 1957 to May 1959.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen claims for service 
connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  Claims for service connection for bilateral hearing loss 
and tinnitus were denied by the Board in December 2003.

2.  Evidence added to the record since the December 2003 
decision is new and material to the issue of service 
connection for bilateral hearing loss.

3.  The evidence added to the record since the December 2003 
decision does not address the issue of the cause of the 
veteran's tinnitus.  

4.  Affording the veteran the benefit of the doubt, the 
veteran's hearing loss is due to noise exposure during 
service.


CONCLUSIONS OF LAW

1.  The December 2003 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  The claim for service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

3.  Evidence received since the final December 2003 Board 
decision is not material to the issue of service connection 
for tinnitus, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim and what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2005 and subsequent notice was sent in a 
March 2006 letter.  The claims were readjudicated in a March 
2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Reopening Claims for Service Connection for Bilateral Hearing 
Loss and Tinnitus

The original claim for service connection for hearing loss 
was denied by a Board decision in December 2003, because the 
evidence in the veteran's official service records showed 
that hearing loss had not been present in service or manifest 
to a degree of 10 percent within a year of separation.  In 
addition, the Board found that there was no medical evidence 
of a nexus between the veteran's hearing loss and his 
service.  The veteran was notified of the decision.  Because 
of this, the claim for service connection for hearing loss 
and tinnitus can only be reopened if new and material 
evidence has been submitted since the earlier decision.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record relevant to the issues of service 
connection for hearing loss and tinnitus at the time of the 
December 2003 Board decision consisted of the veteran's 
service medical records; a VA hearing aid evaluation dated in 
August 2000; a VA audiological evaluation dated in October 
2000; a private hearing aid evaluation dated in April 2001; 
statements from fellow sailors who knew the veteran in 
service, an August 2001 letter from the veteran's attorney; 
published articles on hearing loss and acoustic trauma; and a 
July 2002 letter from F.O., M.D., who diagnosed moderate to 
severe bilateral nerve-type hearing loss and recommended 
hearing aids for the veteran.  

The veteran submitted a request to reopen the claim for 
service connection for hearing loss and tinnitus in January 
2005.  Evidence relative to the claim for service connection 
for bilateral hearing loss that has been associated with the 
claims folder since the December 2003 Board decision includes 
a March 2004 letter from F.O., stating that he thinks the 
veteran's hearing loss is due to noise exposure in service; a 
September 2005 letter from F.O. which elaborates on his 
opinion; treatment records from F.O. dated between July 2002 
and September 2005, and a December 2005 newspaper article on 
hearing loss.  

The veteran's claims for hearing loss and tinnitus were 
denied in December 2003, in part, because the Board found 
there was no competent medical evidence linking these 
conditions to his service.  In his September 2005 letter, 
F.O. states "it is my opinion that this patient suffered a 
moderate to severe hearing loss ... while serving in the United 
States Navy in the years 1955-1961."  This fact was clearly 
not known to the Board when it previously found that F.O.'s 
opinion supported the VA examiner's opinion.  As such, the 
letter constitutes new evidence that is material to the 
etiology of the veteran's hearing loss and raises a 
reasonable possibility of substantiating his claim.  New and 
material evidence having thus been received, the claim for 
service connection for bilateral hearing loss is reopened.  

Treatment records from F.O. dated in July 2002 show that the 
veteran reported bilateral tinnitus.  However, the doctor 
does not discuss the etiology of the veteran's tinnitus in 
his report.  Although the evidence is new, it is not material 
to the question of whether the condition is related to 
service.  The veteran otherwise has not submitted any 
evidence to support his claim that tinnitus is related to his 
service.  Therefore, the claim for service connection for 
tinnitus is not reopened.  


Service Connection for Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§3.307(a), 3.309(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran contends that he suffers hearing loss as a result 
of noise exposure in service.  Specifically, he claims that 
he was exposed to the noise of jet aircraft and gunnery 
cannon fire aboard ship.  He reports that his sleeping 
quarters were directly under the flight deck, so that he was 
constantly exposed to noise from aircraft landings.  In 
support of his claim, he has submitted statements from W.C. 
and A.V., who served aboard ship with the veteran and 
confirms his account of noise exposure.  A.V. also states 
that he helped the veteran to sick bay several times for 
problems with his ears.  
Service medical records reflect that, at the veteran's 
enlistment physical examination in August 1955, his hearing 
was found to be 15/15 for whispered voice, in both ears.  
15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  
The veteran underwent physical evaluations in June 1957 when 
he was recalled to active duty and in May 1959 when he was 
released from active duty.  The results of the whisper test 
were 15/15 each time.  There is no record of any complaint of 
or treatment for hearing loss or ear problems in service.  

The veteran underwent a VA hearing aid evaluation in August 
2000, in which thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
60
60
70
LEFT
15
25
60
55
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.

The veteran underwent a VA audiological evaluation in October 
2000, in which pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
60
60
70
LEFT
X
25
60
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.

The examiner noted that the veteran reported noise exposure 
in service, but the claims file was not available for review.  
He diagnosed high-frequency sensorineural hearing loss that 
was mild to severe on the right and borderline to severe on 
the left.  The examiner stated that hearing loss "may well 
be age related."  

The record includes a private audiogram dated in April 2001, 
the results of which are reported in graph form rather than 
numerically.  The Board cannot interpret the graph, and so 
the results of the puretone test are not taken into 
consideration.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  

The claim file contains a July 2002 letter to the veteran 
from F.O., M.D., who states that he believes the veteran's 
hearing loss is noise induced and "most likely" related to 
noise exposure in service.  He notes that the veteran had 
nothing else in his experiences or family history that can 
cause hearing loss.  F.O. repeated this opinion in a March 
2004 letter.  In a September 2005 letter to VA, F.O. noted 
that audiometric tests were not used when the veteran was in 
service.  He stated that the veteran had no history of 
hereditary hearing loss and no experience in the intervening 
years to explain his current hearing loss.  He reported that 
the veteran had maintained speech discrimination scores of 76 
percent in the right ear and 80 percent in the left ear from 
2002 through 2005, which suggests that his hearing is not 
worsening with age.  F.O. concluded that the veteran's 
current hearing loss is therefore due to noise exposure in 
service.  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

The veteran's testimony and that of his fellow servicemen 
establishes that he was exposed to noise in service.  In 
addition, the medical evidence clearly shows that the veteran 
currently has hearing impairment in both ears.  There is 
disagreement about the etiology of the hearing loss.  The 
veteran's physician attributes his hearing loss to noise 
exposure in service, while the VA audiologist finds that it 
"may well" be age related.  The private physician has 
provided a thorough, well-reasoned, and unambiguous 
explanation for his opinion based on the facts as shown by 
the record.  The Board observes that the VA examiner did not 
have the benefit of reviewing the claims file at the time he 
examined the veteran, and his opinion is rendered in 
speculative terms.  Therefore, the Board finds that the 
evidence is at least in equipoise.  Thus, affording the 
veteran the benefit of the doubt, service connection for 
bilateral hearing loss is granted.


ORDER

The claim for service connection for bilateral hearing loss 
is reopened and granted.  

New and material evidence has not been received to reopen a 
claim for service connection for tinnitus, and the claim is 
not reopened.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


